2)        The following is an examiner’s statement of reasons for allowance:

The primary reason for allowance is that the cited prior art does not disclose: 
an internal sizing system including a hydrophobic internal sizing agent as a first component selected from a group claimed, and a water-soluble polymer including amphoteric polyacrylamide as a second component, the amphoteric polyacrylamide of an average molecular weight in range claimed (claim 1); a method for manufacturing paper or board, the method wherein an internal sizing system is added to a fiber suspension, the internal sizing system including a hydrophobic internal sizing agent as a first component selected from a group claimed, and a water-soluble polymer including amphoteric polyacrylamide as a second component, the amphoteric polyacrylamide of an average molecular weight in range claimed (claim 17); an internal sizing system including a hydrophobic internal sizing agent as a first component selected from a group claimed, and a water-soluble polymer including amphoteric polyacrylamide as a second component, the amphoteric polyacrylamide of an average molecular weight in range claimed (claim 1); a paper or board including an internal sizing system of claim 1   (claim 26). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




/MARK HALPERN/Primary Examiner, Art Unit 1748